Little, J.
No legal reason appears from the allegations of the petition why the plaintiff, without seeking an injunction, is not possessed of an adequate remedy at law to prevent the enforcement of the executions issued on the judgments which it claims were illegally rendered; nor do the facts disclose a case in which the plaintiff is entitled to an injunction to protect it from a multiplicity of suits.

Judgment affirmed.


All the Justices concurring.

Petition for injunction. Before Judge Lumpkin. Fulton county. . January 13, 1900.
Dorsey, Brewster & Howell, Hugh M. Dorsey, and Arthur Hey-man, for plaintiff. M. A. Hale and T. C. Battle, for defendant.